
	
		IA
		112th CONGRESS
		1st Session
		H. J. RES. 38
		IN THE HOUSE OF REPRESENTATIVES
		
			February 16, 2011
			Mr. Sam Johnson of
			 Texas (for himself, Mr.
			 Becerra, Ms. Matsui, and
			 Mr. LaTourette) introduced the
			 following joint resolution; which was referred to the
			 Committee on House
			 Administration
		
		JOINT RESOLUTION
		Providing for the reappointment of Robert
		  P. Kogod as a citizen regent of the Board of Regents of the Smithsonian
		  Institution.
	
	
		That, in accordance with section 5581
			 of the Revised Statutes of the United States (20 U.S.C. 43), the vacancy on the
			 Board of Regents of the Smithsonian Institution, in the class other than
			 Members of Congress, occurring by reason of the expiration of the term of
			 Robert P. Kogod of the District of Columbia, on May 5, 2011, is filled by the
			 reappointment of the incumbent. The appointment is for a term of 6 years,
			 beginning on the later of May 6, 2011, or the date of the enactment of this
			 joint resolution.
		
